 

l USDC SDNY

DoCUMENT
UNITED sTATEs DISTRICT CoURT ELECTRONI 7
soUTHERN DIsTRlCT oF NEW YoRK 1 DOC #_ ‘ CALLY l ILED

l D.-\'I`E FILF.I):

 

 

   

 

 

 

LEWELLYN ANGELO WILLIAMS § § y `

 

Plaimiff, ` ` ` " ` ` “_““‘“`~'~
-against-
THE CITY OFNEW ROCHELLE, THE CIY OF NEW No. l3-CV-3315 (NSR)
ROCHELLE POLICE DEPARTMENT, SERGEANT ORDER

DANIEL CONCA, SERGEANT JOHN INZEO,
SERGEANT KYLE WILSON, POLICE OFFICER
EDWARD SILLER

Defendant.

 

 

NELsoN S. RoMAN, Unired states District Judge

Before this Court is PlaintifF s Motion filed on December 14, 2018. (ECF No. llS). The
Plaintiff asks for relief from the Court’s Memorandum Opinion and Order dated December 7,
2017 granting Defendants’ Motion for Summary Judgement. (ECF No. 109.) The Plaintiff files
his motion pursuant to Rule 60(b)(3), (4) and (6) of the Federal Rules of Civil Procedure
(“FRCP”) on following grounds: (1) fraud, (2) fraud on the court, (3) misrepresentation of a
material fact ,by the defendants and (4) the judgement is void. In addition, Plaintiff asks the Court
to order any other relief that many be deemed just and reasonable under the circumstances

For the following reasons, Plaintiff's Motion is DENIED.

BACKGROUND

Plaintiff LleWellyn Angelo Williams ("Plaintiff`) commenced this action against the City
of NeW Rochelle, City of NeW Rochelle Police Department, Sergeant Daniel Conca, Sergeant
John Inzeo, Sergeant Kyle Wilson, Police Officer Adam Castiglia, and Police Officer Edward

Siller (collectively "Defendants"), asserting federal claims under the Fourteenth Amendment to

 

 

the United States Constitution pursuant to 42 U.S.C. §§ 1981and1983. (ECF No. 74, Sixth
Amended Complaint ("Complaint") 1[1.) Plaintiff’ s complaint stems from the Defendant’s
actions related §3 16-3.1 of the city Code of New Rochelle. (See e.g. , Compl. W 14-17.)
Plaintiff, an African American male, alleges that the named Defendants selectively enforced
Chapter 316 against him since 2011 because of his race (Compl. at jt 8; Defendant’s Mem. in
Supp. Mot. Summ. J. (“Mot. Supp. Summ. J.”) l, ECF No. 104). Chapter 316 governs and
provides the procedural mechanisms for the placement of boot restraining devices on vehicles
parked without permission on private property as well as the towing of such vehicles within New
Rochelle. (ECF No. 109 at 2.)

The Court’s December 7, 2017 Opinion and Order (ECF No. 109) can be summarized as
follow: (1) Plaintiff had failed to proffer sufficient evidence that the Defendants selectively
enforced provision of Chapter 316 in violation of §1983; (2) failed to supply evidence suggesting
“intentional or disparate treatment for a class of one equal protection claim; (3) failed to meet a
threshold showing that Defendants acted intentionally against him because of his race in
accordance with his selective enforcement claim under 42 U.S.C. §1981; and (6) failed to
proffer evidence under Monell v. Dep ’t. of Socz`al Servs., 436 U.S. 65 8, 690 (1978) that the City
of New Rochelle should be held liable for the Defendant~officers’ actions.

LEGAL STANDARD

Federal Rule of Civil Procedure 60(b) provides in pertinent part:

On motion and just terms, the court may relieve a party or its legal representative from a
final judgment, order, or proceeding for the following reasons: (1) mistake, inadvertence,
surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable diligence,
could not have been discovered in time to move for a new trial under Rule 59(b); (3) fraud . . .,
misrepresentation, or misconduct by an opposing party; (4) the judgment is void; (5) the
judgment has been satisfied, released or discharged; it is based on an earlier judgment that has

2

 

been reversed or vacated; or applying it prospectively is no longer equitable; or (6) any other
reason that justifies relief.

The Rule is supposed to strike a balance “between serving the ends of justice and
preserving the finality of judgments.” Nemaz`zer v. Bczker, 793 F.2d 58, 61 (2d. Cir. 2018).
(Internal citations omitted). As the Second Circuit has cautioned Rule 60 (b) provides
“extraordinary judicial relief" to be granted “only upon a showing of exceptional circumstances.”
Nemaizer v. Baker, 793 F.2d 58, 61 (2"d. Cir. 1986). Couits have intentionally set a high bar: the
evidence a party needs to vacate a judgement must be “‘highly convincing.”’ Dugcln v. U.S.,
2015 WL 5244341 (quoting Kotlz`cky v. U.S. Fz`d. & Gua)". C0., 817 F.2d. 6, 9 (2d. Cir. 1987)
(citations omitted)). The Rule may not be used as a substitute for a timely appeal. Rz'm`eri v. News
Syndz'cate Co., 385 F.2d 818, 822 (2d. Cir. 1967) (“But Rule 60(b)(6) is not a carte blanche to
cast adrift from fixed moorings and time limitations guided only by the necessarily variant
consciences of different judges. ”) (citations omitted)). Finally, Fed.R.Civ.P. 60(3)(0)(1) plainly
states: “A motion under Rule 60(b) must be made within a reasonable time--and for reasons (1),
(2), and (3) no more than a year after the entry of the judgment or order or the date of the

proceeding.”

DISCUSSION
Plaintiff files his motion on December 14, 2018, more than one year after this Court
issued its opinion on December 7, 2017. His motion pursuant to Rule 60(b)(3) is untimely and
any argument regarding fraud on this Court cannot be entertained
His motion pursuant to Rule 60 (b)(4) is also denied because Plaintiff has not alleged
facts showing that the Court lacked jurisdiction over the subj ect~matter or parties, nor has

Plaintiff shown that the Court acted in a manner inconsistent with due process of the law. United

 

StudentAia' Funds, Inc. v. Espinosa, 559 U.S. 260, 271 (2010)(“. . . Rule 60(b)(4) applies only in
the rare instance where a judgment is premised either on a certain type of jurisdictional error or
on a violation of due process that deprives a party of notice or the opportunity to be heard.”)
“Relief from a judgment pursuant to Rule 60(b)(4) is not warranted ‘simply because [the
judgment] is or may have been erroneous.”’ Esz‘ate of Shefner ex rel. Shefner v. Beraua’z'ere, 582
Fed.Appx. 9, 12 (2d Cir. 2014) (alteration in original) (quoting US. Sl‘udent Az`d Funds, 559 U.S.
at 270 (2010)). Finally, the Plaintiff moves pursuant to Rule 60 (b)(6), which allows the Court to
vacate the judgment for “any other reason justifying relief.” In reviewing the record, this Court

cannot find any legal basis for grantingPlaintifP s motion on the merits

CONCLUSION
For the foregoing reasons, Plaintiff` s motion for reconsideration is DENIED. The Clerk

of the Court is respectfully directed to terminate the motion at ECF No. 115.

Dated: December 20__, 2018 SO ORDERED:
White Plains, New York

 

/M /

@EEMS. RoMAN

United States District Judge

 

 

